In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), entered June 27, 2000, which, after fact-finding and dispositional hearings, terminated her parental rights and transferred guardianship and custody of the subject child to the petitioner Suffolk *417County Department of Social Services for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contentions, the petitioner established by clear and convincing evidence that she permanently neglected the subject child by failing to plan for his future, despite its diligent efforts to strengthen the relationship between the mother and the subject child and to reunite them (see Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136, 140; Matter of Angel Joseph S., 282 AD2d 752; Matter of Jeremiah R., 266 AD2d 553; Matter of La’Quan De’Vota H., 259 AD2d 486). Moreover, the Family Court properly determined that it was in the best interests of the subject child to free him for adoption (see Matter of Jeremiah R., supra; Matter of Sylvia Esther O., 253 AD2d 465).
The mother’s remaining contentions are without merit. Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.